—Judgment, Supreme Court, Bronx County (Arlene R. Silverman, J.), rendered July 31, 1990, convicting defendant, after a jury trial, of robbery in the third degree, criminal possession of stolen property in the fifth degree, and endangering the welfare of a child, and sentencing him, as a second felony offender, to concurrent prison terms of from 3 to 6 years, 1 year and 1 year, respectively, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty of robbery and possession of stolen property. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the complainant’s testimony that defendant, who was arrested wearing her necklace, told her that she could not leave his apartment unless she handed over her jewelry, were properly placed before the jury and, after considering the relative force of the conflicting testimony and the competing inferences that may be drawn therefrom, we find no reason to disturb its determination. We have considered defendant’s other contentions and find them to be without merit. Concur— Carro, J. P., Ellerin, Rubin and Nardelli, JJ.